     Case 4:20-cv-03017 Document 20 Filed on 06/09/21 in TXSD Page 1 of 13
                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                  "IN THE UNITED. STATES DISTRICT COURT                     June 09, 2021
                  · FOR THE · SOUTHERN DISTRICT OF TEXA;S                Nathan Ochsner, Clerk
                               .HOUSTON DIVISION


JOSHUA LEE CRISWELL,                   §
TDCJ #2113753,                         §
                                       §
                 ·. Pet� tiorter,.     §
                                       §,
v.                                     §               .    .
                                       §           CIVIL ACTION .NO.        20-)017
BOBBY LUMPKIN, Director,               §
Texas.Department of Criminal           §
Justice - Correctional                 §
Institutions Division,                 §
                                       §
                  Respondent.          §


                       MEMORANDUM OPINION AND ORDER


      Joshua Lee Criswell (TDCJ #2113753) filed a Petition for a
Writ of Habeas Corpus By a Person in State Custody ("Petition")
(Docket Entry No. 1) to challenge a prison disciplinary conviction
that resulted in the loss of good-time credit.                  Now pending is

Bobby Lumpkin's Respondent's Motion for Summary Judgment With Brief
in Support ("Respondent's MSJ") (Docket Entry No. 14).                   Criswell

has replied with Petitioner's Motion to Amend the Petition for Writ
of Habeas Corpus 28 U.S.C.A.           §    2254   ("Petitioner's Motion to
Amend") (Docket Entry No. 19), which includes an amended Petition
for a Writ of Habeas Corpus By a Person in State Custody ("Amended
Petition") (Docket Entry No. 19-1).            After reviewing all of the
pleadings, the administrative records, and the applicable law, the
court will grant Respondent's MSJ and wi               dismiss this case for
the reasons explained below.
   Case 4:20-cv-03017 Document 20 Filed on 06/09/21 in TXSD Page 2 of 13



                                      I.    Background

        Criswell is currently serving a 20-year sentence in the Texas
Department of Criminal Justice - Correctional Institutions Division
("TDCJ")        as    the    result    of    a     conviction    for   possession    of
methamphetamine - - a controlled substance - - in Grayson County
Cause No. 067325 . 1           Criswell does not challenge his underlying
conviction.          Instead, he seeks federal habeas corpus rel               from a
prison disciplinary conviction that was entered against him at the
Ellis Unit in Huntsvil           , where he is currently confined. 2

       According        to    administrative          records     provided   by     the

respondent, Criswell was charged in TDCJ Case No. 20200066375 with
violating prison rules by attempting to                         possess 30   cans of
smoke        ss tobacco. 3    The Offense Report and supporting documenta-

tion          lects that the charges were filed on November 20, 2019,
after an officer found 30 cans of "Kayak Long Cut (36 oz) smokeless
tobacco" wrapped in a black plastic sack that had been tossed
inside the fence .near the entrance gate to the "feeder slab" in the
hog barn,        where Criswell was assigned to work. 4                   During his



       Petition, Docket Entry No. 1, p. 2.
        1
                                                 For purposes of
identification all page numbers reference the pagination imprinted
at the top of the page by the court's Electronic Case Filing
( "ECF") system.
       2
            Petition, Docket Entry No. 1, pp. 1, 5 � 17.
      TDCJ Disciplinary Report and Hearing Record,
       3
                                                                         State Court
Records Attachment 1, Docket Entry No. 15-1, p. 3.
      TDCJ Offense Report, State Court Records Attachment 1, Docket
       4

Entry No. 15-1, pp. 5 9, 19.
                                             -2-
   Case 4:20-cv-03017 Document 20 Filed on 06/09/21 in TXSD Page 3 of 13



investigation the charging officer listened to recorded phone

conversations between Criswell and a friend              who   was on his
visitation list . and .determined that the recorded conversations,
which are in the record, contained remarks indicating that Criswell
was involved in the attempt to smuggle contraband into the prison.5
Criswell was notified of the charges on November 21, 2019. 6           At a
disciplinary hearing held on December 9,          2019, Criswell denied
possessing the contraband. 7      Based on the Offense Report and the
charging officer's testimony,       the disciplinary hearing officer
found    Criswell   guilty   as   charged   of   attempting    to   possess
contraband in violation of Offense Code 10.2. 8
     As a result of this disciplinary conviction, Criswell lost
recreation, commissary, and telephone privileges for 45 days and
was reduced in time-earning classification from Ll to L2. 9                He
also forfeited 364 days of previously earned good-time credit. 10
     Criswell filed a Step 1 Offender Grievance Form to challenge
the conviction on the grounds that prison disciplinary rules


           at 5; see also Disciplinary Hearing Audio and
Disciplinary Hearing Evidence Audio, Docket Entry No. 16 (four DVDs
containing audio recordings of the hearing and the phone
conversations).
     6
      TDCJ Disciplinary Report and Hearing Record,             State Court
Records Attachment 1, Docket Entry No. 15-1, p. 3.


     8


     9




                                   -3-
   Case 4:20-cv-03017 Document 20 Filed on 06/09/21 in TXSD Page 4 of 13



contained an offense description for possession of contraband

(Offense Code 10.2), but did not list an offense for an "attempt"

to possess contraband.11 Criswell also claimed that the disciplinary
hearing officer did not decide whether he was guilty based on the
weight of the evidence. 12      The reviewing official found no reason
to overturn the conviction because there were no procedural errors
and there was sufficient evidence to support the finding of guilt

made by the disciplinary hearing officer . 13     Criswell filed a Step    2

Offender Grievance Form to challenge the result at Step 1, but his
appeal was unsuccessful. 14
     In the federal habeas corpus Petition that he originally filed
in this case Criswell argues that he was denied due process in

connection with his disciplinary conviction because (1) he did not
receive adequate notice of the charges against him, and (2) the
evidence was insufficient to support his conviction for possession
of contraband. 15     The respondent moves for summary judgment arguing
that Criswell's first claim is unexhausted and procedurally barred
from review and that both claims lack merit. 16



      Step 1 Offender Grievance Form #2020049280,
     11                                                       State Court
Records Attachment 2, Docket Entry No. 15 2, p. 5.


     13
              at 6.
      Step 2 Offender Grievance Form #2020049280, State Court
     14

Records Attachment 2, Docket Entry No. 15-2, pp. 3-4.
     15
          Petition, Docket Entry No. 1, p. 6.
     16
          Respondent's MSJ, Docket Entry No. 14, pp. 6-17.
                                    -4-
   Case 4:20-cv-03017 Document 20 Filed on 06/09/21 in TXSD Page 5 of 13



       Acknowledging that his first claim                     unexhausted, Criswell

has moved for leave to amend. 17                    Criswell's proposed Amended
Petition, which includes Petitioner's Memorandum in Support of the
Petition        for    Writ       of    Habeas    Corpus   28    U.S.C.A.    §    2254

("Petitioner's Memorandum"}, 18 withdraws his unexhausted claim about

lack         adequate notice and asserts several overlapping grounds for

relief:
       (1)     he     was     charged     with    attempted     possession   of
               contraband, which is not an             fense listed in the

               TDCJ disciplinary rules,             therefore his charging
               instrument was insufficient;

       (2}     there        was   no    evidence    that   he    actually    or
               constructively possessed contraband as prohibited
               in Offense Code 10.2 of the TDCJ disciplinary

               rules;
       (3)     there was no evidence that he attempted to possess
               the contraband that was recovered by the off
               who turned the items over to the charging officer;

               and
       (4)     the disciplinary hearing off                found him guilty
               of violating Offense Code 10.2,                which prohibits
               possession of contraband,            but never amended the


       17
            Petitioner's Motion to Amend, Docket Entry No. 19, p. 1.
         itioner's Memorandum, attachment 1 to Petitioner's Motion
to Amend, Docket Entry No. 19-1, pp. 11-17.
                                            -5-
      Case 4:20-cv-03017 Document 20 Filed on 06/09/21 in TXSD Page 6 of 13



             charging instrument,       which accused him only of

             attempted possession of contraband.19
Although the proposed amendment is futile, the court will grant
Criswell 1 s request for leave to amend and will consider the claims
presented in his Amended Petition under the legal standard that
applies to prison disciplinary proceedings.


                   II.   Prison Disciplinary Proceedings

       An inmate 1 s rights in the prison disciplinary setting are
governed by the Due Process Clause of the Fourteenth Amendment to
the United States Constitution.         See Wolff v. McDonnell, 94 S. Ct.
2963, 2974-75 (1974).          Prisoners charged with institutional rule
violations are entitled to rights under the Due Process Clause only
when the disciplinary action may result in a sanction that will
infringe upon a constitutionally protected liberty interest.                  See
Sandin v. Conner, 115 S. Ct. 2293, 2302 (1995).             A Texas prisoner
cannot     demonstrate     a   Due   Process    violation    in   the   prison
disciplinary context without first showing that he is eligible for
early release on the form of parole known as mandatory supervision
and    that the     disciplinary conviction       resulted in      a loss of


           id. at 6-7; Petitioner's Memorandum, attachment 1 to
Petitioner's Motion to Amend, Docket Entry No. 19-1, pp. 13-16.
Criswell concedes that grounds one and four are raised for the
first time on federal habeas review and are unexhausted.
Amended Petition, attachment 1 to Petitioner's Motion to Amend,
Docket Entry No. 19-1, p. 8. Because his allegations are without
merit, the court may dismiss these claims without addressing the
issue of exhaustion. See 28 U.S.C. § 2254(b) (2).
                                      -6-
     Case 4:20-cv-03017 Document 20 Filed on 06/09/21 in TXSD Page 7 of 13



previously earned good-time credit.              Malchi v. Thaler, 211 F.3d
953,    957-58      (5th Cir. 2000);     see       White v.     Jenkins,     735
F. App'x 855, 856 (5th Cir. 2018) (per curiam) ("A [Texas] prisoner
who is not eligib�e for release on mandatory supervision has no
constitutional expectancy of early release and so has no protected
liberty interest in his good time credits.") (citation omitted).


A.     Loss of Privileges and Reduction in Classification

       To the extent that Criswell lost recreation, commissary, and
telephone privileges, the respondent correctly notes that this type
of sanction does not pose an "atypical" or "significant" hardship

that implicates a constitutionally protected liberty interest. 20
See Madison v. Parker, 104 F.3d 765, 768 (5th Cir. 1997) (observing
that limitations imposed on commissary privileges and temporary
cell restrictions are "merely changes in the conditions of                   [an
inmate's] confinement and do not implicate due process concerns").
In addition, reductions in a Texas prisoner's classification status
and the potential impact on his ability to earn good-time credit
are not protected by the Due Process Clause.            See Malchi, 211 F.3d
at 958; Luken v. Scott, 71 F.3d 192, 193 (5th Cir. 1995).             Because
Criswell cannot demonstrate that his constitutional rights were
violated       in   connection   with   these   forms   of   punishment,     the
respondent is entitled to summary judgment.


       20
            Respondent's MSJ, Docket Entry No. 14, pp. 9-11.
                                        -7-
     Case 4:20-cv-03017 Document 20 Filed on 06/09/21 in TXSD Page 8 of 13



B.    Loss of Previously Earned Good-Time Credit

      The respondent acknowledges that               swell is eligible for
early release on mandatory supervision.              Prison· officials were
therefore required to afford him due process before taking away any
of his good-time credit. 21     See Malchi, 211 F. 3d at 959.       The court
considers the claims asserted in Criswell's Amended Petition and
concludes that he has not demonstrated that a due process violation
occurred.
      The Supreme Court has observed that prison disciplinary
proceedings "take place in a closed, tightly controlled environment
peopled by those who have chosen to violate the criminal law and
who have been lawfully incarcerated for doing so."                  Wolff,   94

s. Ct. at 2977.       Because disciplinary proceedings are not criminal
prosecutions, "the full panoply of rights due a defendant in such
proceedings does not apply."          Id. at 2975.   Therefore, the minimum
amount of procedural due process is generally limited to:

       (1)   advance written notice of the disciplinary charges
             at least 24 hours before a disciplinary hearing;
       (2)   an   opportunity    to    call   witnesses    and   present
             documentary evidence (when the presentation is not
             unduly    hazardous      to   institutional   safety    and
             correctional goals); and




             at 12.
                                       -8-
      Case 4:20-cv-03017 Document 20 Filed on 06/09/21 in TXSD Page 9 of 13



        (3)     a    written    statement      by   the   factfinder      of   the

                evidence       relied   upon      and   the    reason    for
                disciplinary action.
See           at 2978-80; see also Morgan v. Quarterman, 570 F.3d 663,
668     (5th        Cir.   2009)   (articulating        the    minimum   requirements
established in Wolff).             In addition, due process requires at least
"some evidence to support the findings made in the disciplinary

hearing."       Superintendent, Massachusetts Correctional Institution,
Walpole v. Hill, 105 S. Ct. 2768, 2775 (1985).
       Two of Criswell's grounds for relief (one and four) take issue
with the sufficiency of charges lodged against him for attempted
possession of contraband and the disciplinary hearing officer's
finding that he was guilty of violating Offense Code 10.2, which
prohibits possession of contraband. 22 Criswell argues that the TDCJ

disciplinary rules prohibit possession                        contraband, but do not
expressly prohibit the "lesser included offense"                         of attempted
possession.23          Criswell    reasons,       therefore,     that    the   charging
instrument in his case was "fatally defective," resulting in a
"fatal variance" between the charges and the proof presented during
the         hearing.24      These claims fail because, as noted above,
prisoners charged with disciplinary violations are not ent                       led to


      Amended Petition, attachment 1 to Petitioner's Motion to
       22

Amend, Docket Entry No. 19 1, pp. 6-7.
      Petitioner's Memorandum, attachment 1 to Petitioner's Motion
       23

to Amend, Docket Entry No. 19-1, p. 13.
                at 13-14.
                                            -9-
   Case 4:20-cv-03017 Document 20 Filed on 06/09/21 in TXSD Page 10 of 13



the same "panoply of rights" that apply to a defendant in a

criminal prosecution.         Wolff 94 S.        Ct.    at 2975.     The legal
standards that govern the sufficiency of charging instruments in
criminal      prosecutions    do   not   apply     to    prison    disciplinary
proceedings. See, e.g., Burley v. Director, TDCJ-CID, Civil Action
No. 6:17cv528, 2018 WL 1072559, at *2 (E.D. Tex. Feb. 26, 2018)
(rejecting a similar claim because prison disciplinary hearings are
not adversarial criminal proceedings and disciplinary charges
issued by prison officials are "not equivalent to a criminal
indictment") ; see also Wadsworth v. Johnson, 235 F.3d 959, 962 (5th

Cir.   2000)    (addressing    a   prison   disciplinary proceeding and
observing that TDCJ is "not a state court")                 (citing Story v.
Collins, 920 F.2d 1247, 1251 (5th Cir. 1991)).
       More    importantly,    the   TDCJ    disciplinary         rules   manual
referenced by Criswell, which is available on the TDCJ website,
expressly advises offenders that "engaging, attempting to engage
in, or conspiring to engage in specified behavior or aiding others
in engaging, attempting to engage in, or conspiring to engage in
specified behavior" listed in the manual qualifies as a violation.25
Criswell' s claim that he was not charged with an offense in
violation of the rules therefore lacks merit.                 See Huffman v.

Davis, Civil Action No. 4:15-CV-341, 2016 WL 6436559, at *2 (S.D.



           TDCJ Disciplinary Rules and Procedures for Offenders,
p. 27 (August 2019), available on the TDCJ website under
Publications at: https://www.tdcj.texas.gov/publications/index.html
(last visited June 7, 2021).
                                     -10-
   Case 4:20-cv-03017 Document 20 Filed on 06/09/21 in TXSD Page 11 of 13



Tex. Oct. 31, 2016) (rejecting a similar claim and referencing the

provision found in the TDCJ Disciplinary_ Rules and Procedures for
Offenders regarding attempted violations).
     Criswell does not otherwise establish that his disciplinary
conviction was entered without the requisite due process.                   The
record reflects that Criswell received adequate written notice of
the charges against him on November 21, 2019,             well before the
disciplinary hearing took place on December 9, 2019. 26 Criswell was
also provided a written statement that referenced the evidence
relied upon by the disciplinary hearing officer in support of the
guilty finding and her reasons for the punishment imposed. 27

Because the written statement reflects that the hearing officer
based her decision on the offense report and the charging officer's
testimony showing that Criswell arranged to have a friend deliver
30 cans of smokeless tobacco to a former inmate who deposited them
inside the fence at the Ellis Unit where they were intercepted by
another officer before Criswell could recover them, the conviction
was supported by more than sufficient evidence that he attempted to
possess contraband in violation of the rules. 28            See Hudson v.

          242 F.3d 534,       536-37   (5th Cir. 2001)       (holding that


      TDCJ Disciplinary Report and Hearing Record,
     26
                                                               State Court
Records Attachment 1, Docket Entry No. 15-1, p. 3.
     27



      Id_,_ ; TDCJ Offense Report, State Court Records Attachment 1,
     28

Docket Entry No. 15-1, p. 5.
                                   -11-
   Case 4:20-cv-03017 Document 20 Filed on 06/09/21 in TXSD Page 12 of 13



information provided in a written offense report� standing alone,

can satisfy the "some evidence"             standard to support a prison
disciplinary conviction) (citing McPherson v. McBride, 188 F. 3d

784, 786 (7th Cir. 1999) (information contained in a conduct report

is alone "some evidence" of guilt)).
     Criswell has not established a constitutional violation under
these circumstances. Accordingly, the court will grant Respondent's

MSJ and dismiss this case.


                 III.       Certificate of Appealability

     Rule 11 of the Rules Governing Section 2254 Cases requires a
district court to issue or deny a certificate of appealability when
entering a final order that is adverse to the petitioner.                   A
certificate of appealability will not issue unless the petitioner
makes "a substantial showing of the denial of a constitutional
right," 28 U.S.C.       §   2253 (c} (2), which requires a petitioner to
demonstrate that     "reasonable jurists would find          the district
court's assessment of the constitutional claims debatable or
wrong."    Tennard v. Dretke, 124 S. Ct. 2562, 2565 (2004) (quoting
Slack v.   McDaniel, 120 S.       Ct. 1595, 1604     (2000)).    The court
concludes that jurists of reason would not debate the assessment of
the petitioner's claims or whether the petitioner has demonstrated
the violation of a constitutional right.         Therefore, a certificate
of appealability will not issue.



                                     -12-
   Case 4:20-cv-03017 Document 20 Filed on 06/09/21 in TXSD Page 13 of 13



                       IV.   Conclusion and Order

     Based on the foregoing, the court ORDERS as follows:

     1.    Respondent's Motion for Summary Judgment With Brief
           in Support (Docket Entry No. 14) is GRANTED.

     2.    Petitioner's Motion to Amend the Petition for Writ
           of Habeas Corpus 28 U.S.C.A § 2254 (Docket Entry
           No. 19) is GRANTED.

     3.    The amended Petition for a Writ of Habeas Corpus By
           a Person in State Custody filed by Joshua Lee
           Criswell (Docket Entry No. 19-1) is DENIED, and
           this action will be dismissed with prejudice.

     4.    A certificate of appealability is DENIED.

     The Clerk shall provide a copy of this Memorandum Opinion and

Order to the parties.

     SIGNED at Houston, Texas, on this            9th day of June, 2021.




                                                 SIM LAKE
                                   SENIOR UNITED STATES DISTRICT JUDGE




                                   -13-
